Citation Nr: 0944303	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




REMAND

The Veteran had qualifying service from December 1967 to 
December 1969.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in April 2006 of a Department of 
Veterans' Affairs (VA) Pension Management Center.  


In March 2009, correspondence from the Board addressed to the 
appellant was returned with the notation that the addressee, 
the appellant, was deceased.  However, the proof of death of 
the appellant has not been established in accordance with 38 
C.F.R. § 3.211 (2009).  


As an appeal does not survive the death of the appellant, the 
case is REMANDED for the following action:


In accordance with 38 C.F.R. § 3.211, 
obtain proof of death of the appellant.  
After the above development is completed 
return the case to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


